
	
		IA
		112th CONGRESS
		2d Session
		H. J. RES. 104
		IN THE HOUSE OF REPRESENTATIVES
		
			February 17, 2012
			Mr. Alexander (for
			 himself, Mr. Harris,
			 Mr. Bass of New Hampshire,
			 Mr. Cassidy,
			 Mr. Boustany,
			 Mr. Wittman,
			 Mr. Carter,
			 Mr. Rokita,
			 Mr. Harper,
			 Ms. Foxx, Mr. Scott of South Carolina,
			 Mr. Tipton,
			 Mr. Scalise,
			 Mr. Benishek, and
			 Mr. Landry) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Disapproving a rule submitted by the
		  Department of Labor relating to Temporary Non-agricultural Employment of H–2B
		  Aliens in the United States.
	
	
		That Congress disapproves the rule
			 submitted by the Department of Labor relating to Temporary Non-agricultural
			 Employment of H–2B Aliens in the United States (published in the Federal
			 Register on February 21, 2012), and such rule shall have no force or effect.
		
